Citation Nr: 0709149	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  89-41 893	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for infertility as a 
residual of surgery for an ectopic pregnancy in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) when the veteran requested in September 2005, 
reconsideration of the Board's April 1990 decision which 
denied service connection for residuals of an ectopic 
pregnancy, infertility, and pelvic adhesions.  In May 2006, a 
Deputy Vice Chairman of the Board ordered a reconsideration 
of the Board's April 1990 decision which denied service 
connection for residuals of an ectopic pregnancy, 
infertility, and pelvic adhesions. See 38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. §§ 20.102, 20.1001 (2006).

By way of a June 2005 RO rating decision, service connection 
was granted for post-operative residuals, right salpingectomy 
for ectopic pregnancy with resultant infertility.  A 
noncompensable rating was assigned effective from October 22, 
2004.

On reconsideration, in a July 2006 decision, the Board 
granted service connection for pelvic adhesions as a residual 
of surgery for an ectopic pregnancy in service and remanded 
to the RO the claim for service connection for infertility as 
a residual of surgery for an ectopic pregnancy in service to 
obtain the birth certificate of a child the veteran claimed 
as a dependent and for a VA medical opinion.  The Board 
recognized that a decision pertaining to service connection 
for infertility as a residual of the surgery for an ectopic 
pregnancy is significant in that it has the effect of 
determining whether service connection prior to October 22, 
2004 is assignable.

After partially completing the requested action, the RO 
continued its denial of service connection for infertility as 
a residual of surgery for an ectopic pregnancy in service (as 
reflected in a November 2006 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further consideration.


For the reasons set forth below, this appeal is again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on her part, is required.
 

REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim.
 
As noted above, in July 2006 the Board remanded this matter 
to the RO for further development of the evidence, to include 
a VA examination.  The record reflects that in October 2006 
the RO furnished the veteran with a letter informing her that 
a VA examination would be scheduled by the East Orange, New 
Jersey VA Medical Center (VAMC) and the VAMC would notify her 
about when and where to report.   VA records show the veteran 
failed to report for a scheduled VA examination later that 
same month.  However, as pointed out in March 2007 written 
argument by the veteran's representative, it appears that the 
RO failed to notify the veteran of the October 2006 VA 
examination, as there is no copy of any notice of the date 
and time of the examination associated with the claims file.  
In addition, as also noted by the representative, a returned 
envelope postmarked August 17, 2006, indicating "need inmate 
number" shows that any notification letter was sent to the 
wrong address because the veteran is not an inmate.  The 
claims file demonstrates that the veteran has been responding 
to correspondences sent to the address of record.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998). Because important directives 
of the prior remand were not followed, appellate review, at 
this juncture, is not appropriate.

Rather, this matter must again be remanded for the RO to 
arrange for the veteran to undergo a VA gynecological 
examination, at an appropriate VA medical facility, and in 
compliance with the directives of the prior remand.  The RO 
must obtain and associate with the claims file a copy of the 
notice of the date and time of the examination sent to her by 
the pertinent VA medical facility.  The address the notice 
was sent to must be demonstrated in the file.  The veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should schedule the veteran 
for a VA gynecological examination, by a 
physician. The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination. The examination 
report is to reflect whether such a 
review of the claims files was made.  All 
indicated tests and studies should be 
performed. 

The examiner should provide an opinion 
which indicates whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran is infertile.  
If the answer to that question is "yes," 
the examiner should then be asked to give 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's 
infertility is due to her right ectopic 
pregnancy and salpingectomy performed in 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.   Provide the veteran with adequate 
notice of the date and place of the 
requested and scheduled examination.  A 
copy of the notification, including the 
address of where the notice was sent, 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on the claim.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed in compliance with the 
directives of this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, the RO should undertake 
appropriate corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





			
	C. TRUEBA	CHERYL L. MASON
	             Acting Veterans Law Judge,                         
	 Veterans Law Judge,
         Board of Veterans' Appeals                         
Board of Veterans' Appeals




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


